Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
	Claims 1-6 are pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 11/23/15 and 11/24/15. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2015/095310 and/or PCT/CN2015/095423 applications as required by 37 CFR 1.55. The examiner did not find copies of these applications in either the parent (16777049) or grandparent application (15986256) either.

Specification
The use of the terms FRIGEN®, AUTOHALER®, ROTADISK®, DISKHALER®, and TURBOHALER® which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 contains abbreviations which were not defined in the first instance, e.g. NF Liq. Conc. Which the examiner believes to mean a National Formulary (NF) liquid concentrate. All abbreviations should be defined in the first instance they are used. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13-14 of U.S. Patent No. 17449398 in view of Ray (US20090093477). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘398 and the instant application claim aerosol formulations for delivery of the same active agents which are instantly claimed, and lecithin, and trichlorofluoromethane, and dichlorodifluoromethane and also kits comprising these aerosol formulations and instructions for use. ‘398 merely does not claim the instantly claimed metered dose aerosol inhaler devices that are instantly claimed, e.g. metered dose aerosol inhalers. However, this deficiency in ‘398 is addressed by Ray. 
Ray teaches aerosol formulations for inhaled delivery which comprise the claimed lecithin, NF Liq. Conc., in 1.2 mg/canister, trichlorofluroromethane NF in 4.025g/canister, dichlorodifluroromethane NF in 12.15 g/canister, and wherein the formulation further comprises a propellant selected from HFA-134a, FIFA-227, HCFC-22, etc. and wherein the formulation can further comprise frigen (See entire document; [0087]; [0085]; [0084]; [0090]). Ray further teaches wherein the aerosol formulations are administered with metered dose aerosol inhalers and dry powder formulations which can be formulated with carrier for delivery via dry powder inhalers for delivery which reads on the claimed kits (see [0083-0087]; [0084-0085]; [0089]; [0090]; [0091]).
It would have been obvious to form the claimed aerosol formulations when looking to ‘398 and Ray because ‘398 teaches formulating the claimed compounds as inhalation formulations with the same excipients that are instantly claimed and it was known in the art to use the exact claimed amounts to formulate aerosol formulations for inhalation via the claimed metered dose aerosol inhalers as is taught by Ray. Thus, it would have merely been the optimization of previously known amounts to formulate the instantly claimed aerosol formulations because the combination of ‘398 and Ray together renders obvious the instantly claimed aerosol formulations as is discussed above especially since aerosol formulations were known to comprise the exact blend of excipients with active agents for effective aerosol formulations delivered by the same metered dose aerosol inhalers.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering dry powder formulations using a dry powder inhaler does not reasonably provide enablement for administering dry powder using a metered dose aerosol inhaler (e.g. AUTOHALER®), which are known in the art to use propellants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for administering dry powder formulations using other inhalers besides dry powder inhalers (DPI), dry powder formulations are not administered with propellants and are instead administered via breathing in the dry powder formulation using a deep, fast breath, whereas metered dose inhalers (MDI) are aerosol devices that use propellant to deliver the therapeutic agent, thus one does not use a metered dose inhaler with a dry powder formulation as is claimed in the instantly claimed kit (See Rubin, https://rc.rcjournal.com/content/respcare/50/9/1191.full.pdf, title, abstract; see also CMAJ (https://www.cmaj.ca/content/161/11_suppl_1/S44): see sections on pressurized MDI and DPI) . In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”

When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass aerosol formulations comprising the claimed molecules and kits comprising these formulations and a metered dose aerosol inhaler, and dry powder formulations comprising the claimed compounds, and kits comprising dry powder inhalers containing the claimed dry powder composition. However, the specification does not provide an enabling disclosure for kits comprising dry powder formulations in metered dose aerosol inhalers as the specification specifically distinguishes the inhalers used for dry powder formulations from those used for aerosol formulations as does the prior art discussed/disclosed above.
The instant specification teaches that some of the instantly claimed compounds have higher selectivity for JAK1 over LRRK2 over the previously disclosed compounds having Cl in the position of the instantly claimed S-alkyl groups.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses aerosol inhalers comprising the claimed aerosol formulations and dry powder inhalers which are used to administer the claimed dry powder formulations.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to use the claimed dry powder formulation in a metered dose aerosol inhaler, as claimed in the newly amended claims.
Therefore, in view of the art recognized high level of unpredictability of formulating effective aerosol formulations and administering dry powder formulations using a metered dose aerosol inhaler which uses propellant which would be liquefied under pressure and therefore the powder would not necessarily remain dry if it is in liquid, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding formulating dry powder formulations using any other inhalers except dry powder inhalers, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 contains the trademark/trade name FRIGEN®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe chlorodifluoromethane and, accordingly, the identification/description is indefinite.

Claim 4 contains the trademark/trade names DISKHALER® TURBOHALER®, and ROTADISK®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe different types of inhaler devices and, accordingly, the identification/description is indefinite.

Claim 6 contains the trademark/trade name AUTOHALER®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe different types of inhaler devices and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US20090093477), Gibbons et al. (WO2011003065), and Rahimpour et al. (Adv. Pharma. Bull.¸ 2012, 2(2), 183-187).
Applicant’s claim:
--Aerosol formulations for inhaled delivery, comprising lecithin, NF liq. Conc. 1.2 mg/canister, trichlorofluoromethane, NF 4.025 g/canister, dichlorodifluoromethane, NF 12.15 g/canister, and a compound selected from those listed in the instant claims.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, Ray teaches aerosol formulations for inhaled delivery which comprise, lecithin, NF Liq. Conc. in 1.2 mg/canister, trichlorofluroromethane NF in 4.025g/canister, dichlorodifluroromethane NF in 12.15 g/canister, and wherein the formulation further comprises a propellant selected from HFA-134a, HFA-227, HCFC-22, etc. and wherein the formulation can further comprise frigen (See entire document; [0087]; [0085]; [0084]; [0090]).
	Regarding claims 4 and 6, Ray further teaches wherein the aerosol formulation/dry powder formulation for inhaled delivery can be placed in a metered dose inhaler selected from all of the claimed Autohaler®, Turbohaler®, Rotadisk®, and DIskhaler® devices which reads on the claimed kits (see [0087]; [0084-0085]; [0090]; [0091]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-6, Ray does not specifically teach wherein the active compounds in the aerosol formulation are the same as those instantly claimed. However, this deficiency in Ray is addressed by Gibbons.
	Gibbons teaches a genus of compounds such as 18 on pg. 99, which only differs from the instantly claimed compounds in that the phenyl ring has a Cl substituent in the position of the instantly claimed SMe, 
    PNG
    media_image1.png
    172
    135
    media_image1.png
    Greyscale
and Gibbons further generically discloses that R3 which is phenyl can be substituted by the claimed S containing groups, e.g. the claimed SMe which would lead to the same compounds as instantly claimed and Gibbons further teaches wherein their compounds are also Janus kinase inhibitors, and that they can be included in kits for dosing with the appropriate instructions (which reads on printed instructions) for use and wherein the compounds can be administered via intrapulmonary or nasal administration via inhalation, specifically as aerosol or dry powder inhalation formulation (See entire document; pg. 16, ln. 12-pg.17, ln. 10; pg. 21, ln. 3-6; Reaction scheme 1, structure 1a; pg. 58, ln. 9-15, pg. 59, ln. 4-11; pg. 63, ln. 28-pg. 64, ln. 2; pg. 67, ln. 9-11; pg. 3, ln. 17-19, kit with instructions).
	Regarding claims 5-6, Ray does not specifically teach wherein the dry formulation comprises two excipients selected from glucose, sucrose, cellulose, mannitol, etc. However, these deficiencies in Ray are also addressed by Gibbons and Rahimpour. 
	Gibbons teaches that applicant’s claimed compounds and closely related compounds known in the art to be Janus kinase inhibitors are routinely mixed with pharmaceutically acceptable excipients, diluents, carriers, etc. including the claimed glucose, mannitol, sucrose, celluloses, etc. (See pg. 58, ln. 16-31; pg. 60, ln. 3-21).
	Rahimpour teaches that blends of excipients including the claimed mannitol and glucose for use in dry powdered inhalers like the instantly claimed formulation are known in the art (See pg. 184, left col. lines 9-10 from the bottom of the page (Sentence starts with lactose accompanying with glucose...)).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form applicant’s claimed compound, e.g. the first compound listed which has an SMe group on the phenyl ring as is instantly claimed when looking to the prior art Gibbons because Gibbons teaches that compounds similar to applicant’s claimed compound with SMe were known in the art to work as Janus kinase inhibitors in inhaled aerosol and powder formulations and Gibbons further teaches that SMe is one of the preferred substituents to be placed on the phenyl ring in these compounds. As such, one of ordinary skill in the art would have had motivation to form the claimed compounds when looking to the prior art because Gibbons teaches that the compounds can preferably have an S-alkyl group substituent on the phenyl ring and one of ordinary skill in the art would have been motivated to form the claimed compounds when looking to Gibbons in effort to form additional Janus kinase inhibitor compounds.
	It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute the active Janus kinase inhibitor compounds of the instant claims as broadly taught by Gibbons for the active agents in the aerosol inhalation and powder inhalation formulations of Ray because Ray teaches all of applicant’s claimed excipients were known in the art to be useful for formulating aerosol and dry powder inhalation formulations and Gibbons teaches that these compounds were useful when dosed as aerosol and dry powder inhalation formulations and wherein the claimed excipients were known in the art to be useful with these actives. Additionally, the claimed blend of excipients for the dry powder inhaler formulations were known in the art to be useful (e.g. the claimed mannitol and glucose) for formulation dry powder inhaler formulations for effective delivery. Thus, one of ordinary skill in the art when looking to the teachings of the prior art would have had motivation to form the claimed inhaled formulations because these active agents were known to be useful when formulated for aerosol or dry powder inhalation and applicant’s claimed excipients in the claimed amounts were known in the art to be useful for forming aerosol inhaler formulations in the claimed aerosol inhaler devices with instructions and applicant’s claimed dry powder inhaler devices were known in the art to be useful with instructions and applicant’s claimed excipient blends were known in the art to be FDA approved excipient blends for dry powder inhaler therapies.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616